DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed on 01/06/2022 has been entered. Claims 1, 4-5, 22-23 and 25-26 have been amended and Claims 3 and 7-8 have been canceled. Thus, Claims 1, 4-5, 21-29 and 31 are currently pending and are under examination.

Withdrawn Objections and Rejections
The minor informalities of Claims 22-23 and 25-26 has been obviated and thus the objection to the claims has been withdrawn.
Claim 1 has been amended by reciting that the fluorination reaction is conducted under all the following conditions:

    PNG
    media_image1.png
    144
    474
    media_image1.png
    Greyscale

None of the references cited in the Office Action 10/06/2021 teach or suggest conducting the fluorination reaction under all the above reaction conditions. Thus, the 103 rejection of the record has been withdrawn.

Newly Applied Claim Rejections - 35 USC § 112 – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 24-29 and 31 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for starting material compound of formula (I) (see claim 5 for structure) that can be fluorinated prior to the Friedel-Crafts reaction or that its Friedel-Crafts product can be fluorinated after Friedel-Crafts reaction, does not reasonably provide enablement for any other starting material.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is a scope of enablement rejection.
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.1993).  Explaining what is meant by "undue experimentation," the Federal Circuit has stated:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
1) nature of the invention, 
2) state of the prior art, 
3) relative skill of those in the art, 
4) level of  predictability in the art, 
5) existence of working examples, 
6) breadth of claims, 
7) amount of direction or guidance by the inventor, and 
8) quantity of experimentation needed to make or use the invention.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
State of the prior art and level of predictability in the art
Olah (Olah, G. A. et al. “Hydrogen Fluoride–Antimony(V)
Fluoride” eEros, Apr. 15, 2001, pp. 1-8; cited in Office Action 05/08/2020) as illustrative of the state of the prior art. Olah teaches a Friedel-Crafts alkylation of acetophenone (equivalent to the claimed starting material compound) with ethyl halide in the presence of HF activated SbF5 catalyst (HF/SbF5):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	As can be seen above, the starting material compound acetophenone and the Friedel-Crafts product it produces do not have halogen group that can either be fluorinated prior to the Friedel-Crafts reaction and after the Friedel-Crafts reaction. 
Accordingly, the lack of significant guidance from the prior art with regard to fluorinating any starting material compound prior to Friedel-Crafts reaction or to fluorinating the product of any starting material compound after the Friedel-Crafts reaction makes practicing the scope of the invention unpredictable.
The amount of direction or guidance provided and absence of working examples 
The claim is drawn to the genus starting material compound, whereas the instant specification provides only specific examples of starting material compound that can be fluorinated prior to the Friedel-Crafts reaction and specific examples of products of starting material compound that can be fluorinated after the Friedel-Crafts reaction (page 10, ll. 1-2, page 48, ll. 1-2 and 6-8; and page 49, ll. 3-5).
Accordingly, the amount of direction presented and the number of working examples presented in the instant specification are narrow compared to the wide breadth of the claims at issue.
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed ‒ the starting material compound is fluorinated in a fluorination reaction prior to the Friedel-Crafts reaction, 20or the compound prepared by Friedel-Crafts reaction from said starting material compound is fluorinated in a fluorination reaction after the Friedel-Crafts reaction ‒  could be predicted as inferred by the claim and contemplated by the specification. MPEP 2164.01(a) states, "A conclusion of lack enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993."  That conclusion is clearly justified here.
Accordingly, the instant claim does not comply with the enablement requirement of § 112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
For the specification to enable the claims, Applicant is advised to incorporate the subject matter of claim 5 into claim 1.

Maintained Claim Rejections - 35 USC § 112 – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 21-29 and 31 stand rejected in a modified form (see underlined for modification) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Friedel-Crafts reagent of formula II renders Claim 1 vague and indefinite for the following reasons. A skilled artisan understands that Friedel-Crafts reaction involves a reaction between an aromatic ring and alkyl halide or acyl halide thereby alkylating or acylating the aromatic ring. The reaction proceeds by electrophilic aromatic substitution, see examples below:

    PNG
    media_image3.png
    152
    374
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    182
    365
    media_image4.png
    Greyscale


Hence alkyl halide or acyl halide has to be present for the Friedel-Crafts reaction to take place. However, the claimed reagent of formula (II), although halogen(s) is present in R1 or R2, the presence of halogens is not required according to the definition R1 or R2 since R1 or R2 can be hydrogen. Accordingly, it is unclear how the reagent of formula (II) can undergo Friedel-Crafts reaction when R1 and R2 are both hydrogens.
Claims 3-5, 21-29 and 31 are also rendered indefinite for depending on Claim 1.

Allowable Subject Matter
The subject matter of claims 1, 4-5, 21-29 and 31 appears to be free of prior art. Claim 1 has been amended by reciting that the fluorination reaction is conducted under all the following conditions:

    PNG
    media_image1.png
    144
    474
    media_image1.png
    Greyscale

	The prior art references set forth in the Office Action 10/06/2021, alone or in combination, fail to teach or suggest all the above fluorination reaction conditions. Accordingly, the claimed process for preparing a compound by Friedel-Crafts reaction is deemed novel and unobvious over the closest prior art.

Conclusion
	Claims 1, 4-5, 21-29 and 31 are rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622